DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/752,056 filed on 02/12/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent No. 10,893,404 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the US Patent No. 10,893,404 B2 is the broadening 


US Patent No. 10,893,404 B2

receiving, by a first mobility management unit, Packet Data Network (PDN) connection signaling, and triggering a paging procedure for a terminal; 
in response to determining that the paging procedure fails, setting and storing, by the first mobility management unit, flag information, 
wherein the flag information is used to indicate that the PDN connection signaling is in a suspended state; 
and in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit, sending, by the first mobility management unit, the flag information to the second mobility management unit, wherein the flag information is used for the second mobility management unit to trigger a Serving Gateway (SGW) to send a bearer update request message to a PDN Gateway (PGW).

sending, by the second MME, the flag information to a Serving Gateway (SGW), so as to trigger the SGW to send a bearer update request message to a PDN Gateway (PGW);




wherein the flag information is used to indicate that Packet Data Network (PDN) connection signaling initiated by a network is suspended;
when a terminal moves from a coverage area of a first Mobility Management Entity (MME) to a coverage area of a second MME, receiving, by the second MME, flag information from the first MME, wherein the flag information is used to indicate that Packet Data Network (PDN) connection signaling initiated by a network is suspended; and sending, by the second MME, the flag information to a Serving Gateway (SGW), so as to trigger the SGW to send a bearer update request message to a PDN Gateway (PGW); wherein the method further comprises: before the operation that the second MME receives the flag information from the first MME, receiving, by the second MME, a Globally Unique Temporary UE Identity (GUTI) from the terminal; and searching for the first MME according to the GUTI; and when the second MME receives the GUTI from the terminal, receiving, by the second MME, an indication message from the terminal, wherein the indication message is to indicate whether the terminal is capable of supporting an Idle state Signaling Reduction (ISR).
a Mobility Management Entity (MME) or a Serving General Packet Radio Service (GPRS) Support Node (SGSN); and the second mobility management unit comprises: an MME or an SGSN.
1. A method for processing gateway recovery, comprising: when a terminal moves from a coverage area of a first Mobility Management Entity (MME) to a coverage area of a second MME,  

4. A device for gateway recovery processing, applied to a second MME, comprising a processor and a memory, wherein the memory is coupled to the processor for storing a computer readable program, which when executed by the processor causes the processor to: when a terminal moves from a coverage area of a first MME to a coverage area of the second MME, receive flag information from the first MME, wherein the flag information is used to indicate that Packet Data Network (PDN) connection signaling initiated by a network is suspended; and send the flag information to a Serving Gateway (SGW), so as to trigger the SGW to send a bearer update request message to a PDN Gateway (PGW); and which when executed by the processor further causes the processor to: before the operation that the second MME receives the flag information from the first MME, receive a Globally Unique Temporary UE Identity (GUTI) from the terminal; and search for the first MME 

4. A device for gateway recovery processing…which when executed by the processor causes the processor to:
when a terminal moves from a coverage area of a first Mobility Management Entity (MME) to a coverage area of the second MME,



4… wherein the memory is coupled to the processor for storing a computer readable program, which when executed by the processor causes the processor to:
when a terminal moves from a coverage area of a first MME to a coverage area of the second MME,



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. §103 as being unpatentable over Kim et al. (US 2015/0036611 A1) hereinafter “Kim” in view of Lu et al. (US 2014/0153544 A1) hereinafter “Lu”
As per claim 1, Kim discloses a method for gateway recovery processing, comprising:
receiving, by a first mobility management unit, Packet Data Network (PDN) connection signaling (Kim, [0154], the MME having received the information notifying HO of the PS service; [0159], a message containing information notifying that PS service (bearer(s) or PDN connection(s) is selectively subjected to HO), and triggering a paging procedure for a terminal (Kim, [0051], triggering an MME to page a UE)
in response to determining that the paging procedure fails, setting and storing, by the first mobility management unit, flag information (Kim, [0158], determines to perform HO of the PS service to WiFi during CSFB (i.e., when the CSFB procedure begins) based on the information received from the network), wherein the flag information is used to indicate that the PDN connection signaling is in a suspended state (Kim, [0159], the information indicating that the PS service will be suspended may be information explicitly indicating the fact of suspension or information implicitly indicating the fact by indicating other information)
Kim does not explicitly disclose in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit, sending, by the first mobility management unit, the flag information to the second mobility management unit, wherein the flag information is used for the second mobility management unit to trigger a Serving Gateway (SGW) to send a bearer update request message to a PDN Gateway (PGW).
Lu discloses in a case where the terminal moves from a coverage area of the first mobility (Lu, [0119], step 601, A UE moves to an E-UTRAN coverage area of a new MME), sending, by the first mobility management unit, the flag information to the second mobility management unit (Lu, [0121], Step 603: The original MME transfers mobility management contexts and bearer contexts of a UE to the new MME), wherein the flag information is used for the second mobility management unit (Lu, [0120], Step 602: The new MME finds the original MME according to the received GUTI, and sends context request signalling to the original MME to acquire context) to trigger a Serving Gateway (SGW) (Lu, [0123], Step 605: The new MME initiates a session establishment request message to a new SGW) to send a bearer update request message to a PDN Gateway (PGW) (Lu, [0124], Step 606: The new SGW sends a bearer update request message to the PGW)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lu related to in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit, sending, by the first mobility management unit, the flag information to the second mobility management unit, wherein the flag information is used for the second mobility management unit to trigger a Serving Gateway (SGW) to send a bearer update request message to a PDN Gateway (PGW) and have modified the teaching of Kim in order to improve network performance ([0002])

As per claim 2, Kim in view of Lu disclose the method according to claim 1, wherein the first mobility management unit comprises: a Mobility Management Entity (MME) or a Serving General Packet Radio Service (GPRS) Support Node (SGSN) (Lu, FIG. 6, Original MME); and (Lu, FIG. 6, New MME)

As per claim 3, Kim discloses a device for gateway recovery processing, applied to a first mobility management unit, comprising: 
a processor (Kim, [0210], a processor 2200)
and a memory for storing instructions executable by the processor, wherein when executing the instructions (Kim, [0210], a memory 2300), the processor is configured to: 
receive Packet Data Network (PDN) connection signaling (Kim, [0154], the MME having received the information notifying HO of the PS service; [0159], a message containing information notifying that PS service (bearer(s) or PDN connection(s) is selectively subjected to HO), and trigger a paging procedure for a terminal (Kim, [0051], triggering an MME to page a UE) 
in response to determining that the paging procedure fails, set and store flag information (Kim, [0158], determines to perform HO of the PS service to WiFi during CSFB (i.e., when the CSFB procedure begins) based on the information received from the network), wherein the flag information is used to indicate that the PDN connection signaling is in a suspended state (Kim, [0159], the information indicating that the PS service will be suspended may be information explicitly indicating the fact of suspension or information implicitly indicating the fact by indicating other information)
Kim does not explicitly disclose in a case where the terminal moves from the coverage area of the first mobility management unit to a coverage area of a second mobility management unit, send the flag information to the second mobility management unit, wherein the flag 
Lu discloses in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit (Lu, [0119], step 601, A UE moves to an E-UTRAN coverage area of a new MME), sending, the flag information to the second mobility management unit (Lu, [0121], Step 603: The original MME transfers mobility management contexts and bearer contexts of a UE to the new MME), wherein the flag information is used for the second mobility management unit (Lu, [0120], Step 602: The new MME finds the original MME according to the received GUTI, and sends context request signalling to the original MME to acquire context) to trigger a Serving Gateway (SGW) (Lu, [0123], Step 605: The new MME initiates a session establishment request message to a new SGW) to send a bearer update request message to a PDN Gateway (PGW) (Lu, [0124], Step 606: The new SGW sends a bearer update request message to the PGW)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lu related to in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit, sending, by the first mobility management unit, the flag information to the second mobility management unit, wherein the flag information is used for the second mobility management unit to trigger a Serving Gateway (SGW) to send a bearer update request message to a PDN Gateway (PGW) and have modified the teaching of Kim in order to improve network performance ([0002])

(Lu, FIG. 6, Original MME); and the second mobility management unit comprises: an MME or an SGSN (Lu, FIG. 6, New MME)

As per claim 5, Kim discloses a non-transitory computer-readable storage medium, having stored thereon instructions which, when executed by a processor, cause the processor to perform a method comprising: 
receiving, by a first mobility management unit, Packet Data Network (PDN) connection signaling (Kim, [0154], the MME having received the information notifying HO of the PS service; [0159], a message containing information notifying that PS service (bearer(s) or PDN connection(s) is selectively subjected to HO), and triggering a paging procedure for a terminal (Kim, [0051], triggering an MME to page a UE)
in response to determining that the paging procedure fails, setting and storing, by the first mobility management unit, flag information (Kim, [0158], determines to perform HO of the PS service to WiFi during CSFB (i.e., when the CSFB procedure begins) based on the information received from the network), wherein the flag information is used to indicate that the PDN connection signaling is in a suspended state (Kim, [0159], the information indicating that the PS service will be suspended may be information explicitly indicating the fact of suspension or information implicitly indicating the fact by indicating other information)
Kim does not explicitly disclose in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit, 
Lu discloses in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit (Lu, [0119], step 601, A UE moves to an E-UTRAN coverage area of a new MME), sending, by the first mobility management unit, the flag information to the second mobility management unit (Lu, [0121], Step 603: The original MME transfers mobility management contexts and bearer contexts of a UE to the new MME), wherein the flag information is used for the second mobility management unit (Lu, [0120], Step 602: The new MME finds the original MME according to the received GUTI, and sends context request signalling to the original MME to acquire context) to trigger a Serving Gateway (SGW) (Lu, [0123], Step 605: The new MME initiates a session establishment request message to a new SGW) to send a bearer update request message to a PDN Gateway (PGW) (Lu, [0124], Step 606: The new SGW sends a bearer update request message to the PGW)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lu related to in a case where the terminal moves from a coverage area of the first mobility management unit to a coverage area of a second mobility management unit, sending, by the first mobility management unit, the flag information to the second mobility management unit, wherein the flag information is used for the second mobility management unit to trigger a Serving Gateway (SGW) to send a bearer update request 

As per claim 6, Kim in view of Lu disclose the storage medium according to claim 5, wherein the first mobility management unit comprises: a Mobility Management Entity (MME) or a Serving General Packet Radio Service (GPRS) Support Node (SGSN) (Lu, FIG. 6, Original MME); and the second mobility management unit comprises: an MME or an SGSN (Lu, FIG. 6, New MME) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462